DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos: 10,028,794 and 10,667,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments, see pages 6-9, filed 06/01/2022, with respect to Claims 20-34 have been fully considered and are persuasive.  The 35 U.S.C. 102 Rejection of claims 20-34 has been withdrawn. 
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos: 10,028,794 and 10,667,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The Obviousness-type Double Patenting Rejection is withdrawn.

Allowable Subject Matter

Claims 20-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a surgical system, comprising: a sensor located in a surgical environment and configured to detect a voice command generated by an authorized user and generate a signal representative of the voice command; and a processor configured to: receive the signal from the sensor, and authorize an operation of a surgical instrument by comparing the detected voice command with a voice sample of the authorized user stored in a memory operatively coupled to the processor and providing a command signal to the surgical instrument to carry out the authorized operation upon authentication of the voice command as being a match with the voice sample of the authorized user. Applicant on pages 6-9 argues that the cited prior art of Cantolini et al., fails to teach the claimed "comparing the detected voice command with a voice sample of the authorized user stored in a memory." Examiner agrees that Cantolini et al., fails to teach the aforementioned limitation. Therefore claims 20-38 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658